Order unanimously affirmed without costs. Memorandum: It is a well-established general rule that one who hires an independent contractor to do work is not liable for the negligence of the contractor or of the contractor’s employee (see, McDonald v Shell Oil Co., 20 NY2d 160, 166; Restatement [Second] of Torts § 409; Prosser and Keeton, Torts § 71, at 509 [5th ed 1984]; 1 NY PJI2d 579). Although there are a number of exceptions to this general rule (see, e.g., Schwartz v Merola Bros. Constr. Corp., 290 NY 145; Wright v Tudor City Twelfth Unit, 276 NY 303, 307; Kojic v City of New York, 76 AD2d 828, 830; 1 NY PJI2d 579), on this record, we conclude that plaintiff has failed to present proof sufficient to raise a triable issue of fact whether any such exception applies in this case. (Appeal from order of Supreme Court, Oneida County, Grow, J. — summary judgment.) Present — Callahan, J. P., Doerr, Denman, Pine and Davis, JJ.